UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6946



CEDRIC DION FUNDERBURK,

                                              Plaintiff - Appellant,

          versus


WALLINGS D. VREELAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-154-1)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedric Dion Funderburk, Appellant Pro Se.         Dana Hefter Davis,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Cedric Dion Funderburk appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the    record     and    the   district   court’s    opinion     accepting   the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Funderburk v. Vreeland, No. CA-01-154-1 (M.D.N.C. June 5, 2002).

       We deny Funderburk’s motions for summons, for the request of

production of documents, for equal protection, for the appointment

of counsel, “to bring ARA into its jurisdiction as allowed by law

or grant diversity jurisdiction or amend service to ARA,” to grant

joinder without delay, to grant trial by jury, for compensatory

relief in excess of $150,000, for mental anguish relief in excess

of    $150,000,    for    monetary   relief   in   excess   of   $150,000,   for

exemplary relief in excess of $100,000, for breach of contract

relief in excess of $500,000, for parties to offer fair and just

settlement, for “any other relief such as punitive the Court

deem[s] just,” and all other pending motions. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       AFFIRMED


                                          2